DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species of Fig.16-19 and claims 1 and 3-8 in the reply filed on 03/07/2022 is acknowledged. Claims 2 was cancelled. Election was made without traverse in the reply filed on 03/07/2022. Election is FINAL.
Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.
Applicant argues: “Umehara and Matthey specially do not teach the spring portion included “a first region… a second region… a third region … in the Z direction”.  
Examiner respectfully disagrees and points out that the secondary reference “Matthey” teaches the regions, examiner points out that a region is an extensive, continuous part of a surface, space or body, so any portion in the spring portion would be considered a region,  examiner shows that the spring has thickness, width and height of the spring which are considered regions and each one of the surfaces has various parts/regions, the annotated Fig.1 below shows with arrows the X,Y,Z directions, and surfaces or regions of the spring that run in the x direction are considered a direction, same for the Y and Z direction, and they can be considered regions 1 through 3, or more, therefore the annotated drawing shows regions as indicated by arrows where Matthey Fig.1 annotated drawings  shows wherein the spring portion (see annotated Fig.1 from Matthey) includes, a first region (see annotated Fig.1 from Matthey) extending from the housing connection portion in Z direction (see annotated Fig.1 from Matthey) perpendicular to the X direction (Z direction is perpendicular to the X direction, see Fig.1), a second region (see annotated Fig.1 from Matthey) extending from the first region in Y direction perpendicular to the Z direction (see annotated Fig.1 from Matthey) and the X direction (see Fig.1, Y direction is perpendicular to X direction as well), a third region (see annotated Fig.1 from Matthey) extending from the second region in the Z direction (see annotated Fig.1 from Matthey), and a fourth region extending from the third region in the Y direction and connecting the third region to the vibrator support portion (see annotated Fig.1 from Matthey), the regions can be shows to be different directions or parts of the spring portion which read on the claim language.  More structure or relations of the different regions will be needed to distinguish the structure compared to other structures in the spring or vibrator.  Examiner is open for an interview for further explanation if needed or discussion. 

    PNG
    media_image1.png
    433
    979
    media_image1.png
    Greyscale

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,3,5-7  are rejected under 35 U.S.C. 103 as being unpatentable over Umehara et al. (US 20170104401 hereinafter “Umehara”) in view of Matthey (US PG Pub 20060133218 hereinafter “Matthey”). 
Re-claim 1, Umehara teaches a vibration generator (1, title) comprising: a housing (20) ; a vibrator (80); an elastic member (50) that connects the housing (20) and the vibrator (80); and a driving means (electromagnetic interaction between magnets and coils causes vibration of device) that causes the vibrator (80) to vibrate, characterized in that the elastic member (50) includes a housing connection portion (51a, 51b) that is connected to the housing (20), a vibrator support portion (55a,55b) that supports the vibrator (80), and a spring portion (53) that connects the housing connection portion and the vibrator support portion (see Fig.4), and the spring portion (53) is formed so as to be approximately perpendicular to the housing connection portion (see Fig.8) and the vibrator support portion (51),wherein the vibrator (80) vibrates in X direction (right-left Direction, P[0056]). 

    PNG
    media_image2.png
    333
    430
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    745
    598
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    687
    606
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    406
    591
    media_image5.png
    Greyscale

Umehara fails to explicitly teach wherein the spring portion includes, a first region extending from the housing connection portion in Z direction perpendicular to the X direction, a second region extending from the first region in Y direction perpendicular to the Z direction and the X direction, a third region extending from the second region in the Z direction, and a fourth region extending from the third region in the Y direction and connecting the third region to the vibrator support portion.  
However, Matthey teaches wherein the spring portion (see annotated Fig.1 from Matthey) includes, a first region (see annotated Fig.1 from Matthey) extending from the housing connection portion in Z direction (see annotated Fig.1 from Matthey) perpendicular to the X direction (Z direction is perpendicular to the X direction, see Fig.1), a second region (see annotated Fig.1 from Matthey) extending from the first region in Y direction perpendicular to the Z direction (see annotated Fig.1 from Matthey) and the X direction (see Fig.1, Y direction is perpendicular to X direction as well), a third region (see annotated Fig.1 from Matthey) extending from the second region in the Z direction (see annotated Fig.1 from Matthey), and a fourth region extending from the third region in the Y direction and connecting the third region to the vibrator support portion (see annotated Fig.1 from Matthey, Thickness, Height and Length  of the spring are considered regions,  and also portions of the Spring portion are considered regions, could be the left, right or top or bottom regions of the holes shown in Fig.1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the spring portion regions disclosed by Umehara wherein the spring portion includes, a first region extending from the housing connection portion in Z direction perpendicular to the X direction, a second region extending from the first region in Y direction perpendicular to the Z direction and the X direction, a third region extending from the second region in the Z direction, and a fourth region extending from the third region in the Y direction and connecting the third region to the vibrator support portion as suggested by Matthey to provide a device with means protection against mechanical shock making the device more sturdy yet make the device from easy made material (Matthey, P[0013-0014]). 

    PNG
    media_image1.png
    433
    979
    media_image1.png
    Greyscale
 
    PNG
    media_image6.png
    441
    691
    media_image6.png
    Greyscale

Re-claim 3, Umehara as modified discloses the  vibration generator according to claim 1, wherein the housing (20) includes a bottom surface (annotated Fig.11) and a bottom surface support portion (annotated Fig.11) , the bottom surface being located below the elastic member (50) and the bottom surface support portion  (annotated Fig.11) being located above the bottom surface  (annotated Fig.11), the housing connection portion  (annotated Fig.11) of the elastic member (50) is attached to the bottom surface support portion  (annotated Fig.11) of the housing, and a gap  (annotated Fig.11)is formed between the vibrator support portion of the elastic member and the bottom surface of the housing (annotated Fig.11).  
Re-claim 5, Umehara as modified discloses the vibration generator according to claim 1, wherein the elastic member (50) is formed by bending a metal plate (P[0051], product by process), and the spring portion (53) includes an elastic region (annotated Fig.5) that extends in parallel to a bend line along which the spring portion is bent (annotated Fig.5).  
Furthermore, Examiner points out this limitation “elastic member is formed by bending a metal plate“ is considered a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113, the elastic member already has a bend therefore it could be done by bending, and elastic member is typically bendable and elastic therefore it is within the definition of the elastic member to be bendable/flexible, bending could be done by hand or machine or just the material being bendable/elastic. 

    PNG
    media_image7.png
    667
    620
    media_image7.png
    Greyscale


Re-claim 6 Umehara as modified discloses the vibration generator according to claim 5, further comprising a groove (annotated Fig.5), the groove being provided in the metal plate (50a) that forms the elastic member (50), wherein the housing connection portion (51a-51d) and the vibrator support portion (58,55a) are separated by the groove (the groove is separating the both portions).  
Re-claim 7, Umehara as modified discloses the vibration generator according to claim 5, further comprising a bent portion (annotated fig.11, portion at 59, ) formed by bending the metal plate (58, part of elastic member 50), the bent portion (59)  being formed on the vibrator support portion (part of 58, which is part of 55) so as to support the vibrator in a vibration direction or to align the vibrator (holds 70 which  is part of 80 the vibrator, see P[0038]) when the vibrator is attached to the vibrator support portion (55a,55b, are vibrator attachment parts).  
Claim 4  are rejected under 35 U.S.C. 103 as being unpatentable over Umehara in view of Matthey, and in further view of Wauke (WIPO PCT WO2018052027 hereinafter “Wauke”, will use equivalent Application PG Pub 20190206601 as English Translation). 
Re-claim 4, Umehara as modified discloses the  vibration generator according to claim 3. 
Umehara teaches the housing (20) includes a side surface that is connected to the bottom surface and extends upward from the bottom surface (see Fig.11, housing has side surfaces), 
Umehara as modified fails to explicitly teach wherein the bottom surface support portion is a tongue that is bent from the side surface so as to be parallel to the bottom surface.  
However, Wauke teaches wherein the bottom surface support portion (19, any of 19, see Fig.5) is a tongue that is bent from the side surface (19 is bent form 11b) so as to be parallel to the bottom surface (bottom 11c).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the side surface and bottom surface support portion disclosed by Umehara wherein the bottom surface support portion is a tongue that is bent from the side surface so as to be parallel to the bottom surface as suggested by Wauke stop rattling inside the structure and stably hold the vibrating structure (Wauke, P[0048] 
    PNG
    media_image8.png
    646
    568
    media_image8.png
    Greyscale
).
Claim 8  are rejected under 35 U.S.C. 103 as being unpatentable over Umehara in view of Matthey, and in further view of Wang (US PG PUB 20170033653 hereinafter “Wang”). 
Re-claim 8, Umehara as modified discloses the vibration generator according to claim 1, wherein the driving means includes a magnet (60) and a coil (40), the magnet (60) being included in the vibrator (80) and the coil (40) being fixed to the housing (20). 
Umehara fails to explicitly teach the vibrator includes the magnet, an upper yoke, and a lower yoke, the upper yoke being provided above the magnet and the lower yoke being provided below the magnet and the coil is provided between the upper yoke and the magnet.
However, Wang teaches that the vibrator includes the magnet (134), an upper yoke (131), and a lower yoke (135), the upper yoke (131) provided above the magnet (137) and the lower yoke (135) being provided below the magnet (see Fig.1) and the coil (133) is provided between the upper yoke (131) and the magnet (134, see Fig.1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify arrangement of the yoke structure and coil of Umehara as modified the vibrator includes the magnet, an upper yoke, and a lower yoke, the upper yoke being provided above the magnet and the lower yoke being provided below the magnet and the coil is provided between the upper yoke and the magnet as shown by Wang to provide connection to the coil and the circuit board transmitting electrical signals to the coil assembly for better communication (Wang, P[0024]). 

    PNG
    media_image9.png
    709
    516
    media_image9.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170033669 Xu teaches claim 8 which shown the coil connected to the housing and it is between magnet 132, and top yoke 141.  And CN 215186387 U is Chinese application teaching 2 yokes and magnet and coils showing claim 8. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834